Exhibit 10.1

 

LOGO [g435252dsp1.jpg]

July 21, 2017

VIA HAND DELIVERY

Mr. Rohit Khanna

C/0 Waters Corp.

34 Maple Street

Milford, MA 01757

Dear Rohit:

This letter agreement (this “Agreement”) confirms the terms of the remainder of
your employment with Waters Corporation (the “Company”) and your separation from
the Company, as follows:

1. Transition Period.

(a) Transition Period. On July 21,2017 (the “Transition Date”), you will resign
from your position as Senior Vice President, Applied Technology of the Company.
From the Transition Date through the date that your employment terminates (the
“Separation Date”), you will be employed by the Company, on a full-time basis,
as its Senior Vice President and will remain a member of the Company’s Executive
Committee. The Separation Date will be December 31, 2017, except that (i) you
may terminate your employment hereunder upon thirty (30) days’ written notice to
the Company and (ii) the Company may terminate your employment at any time,
without notice, for Cause (as defined in the Change of Control/Severance
Agreement, dated March 23, 2017, between you and the Company (the “Change of
Control Severance Agreement”)). The period beginning on the Transition Date and
ending on the Separation Date is hereinafter referred to as the “Transition
Period”.

(b) Duties and Responsibilities. During the Transition Period, you will perform
such duties as may be reasonably assigned to you from time to time by the
President and Chief Executive Officer of the Company (the “CEO”) or his
designee, including, without limitation, using best efforts in providing
transition assistance as may be reasonably requested by the CEO or his designee.
You will continue to devote your best professional efforts to the Company and
use your best efforts to abide by all Company policies and procedures as are in
effect from time to time.

(c) Base Salary, Benefits and Reimbursements. During the Transition Period, you
will continue to receive your base salary, payable at the rate in effect as of
the date hereof and in accordance with the Company’s regular payroll practices,
and to participate in all employee/executive benefit plans and programs of the
Company in accordance with the terms of those plans and programs, including the
Company’s Management Incentive Plan for fiscal year 2017. During the Transition
Period, the Company will pay or reimburse you, in accordance with the Company’s
reimbursements procedures and practices in effect from time to time, for all
reasonable business expenses, including all reasonable business travel expenses,
incurred by you in the performance of your duties and responsibilities to the
Company, provided that you submit on a timely basis such documentation and
substantiation of those expenses as the Company may require from time to time.



--------------------------------------------------------------------------------

(d) Equity Awards. You acknowledge and agree that Exhibit A attached to this
Agreement sets forth a true and complete schedule of all stock options,
restricted stock units and performance stock units previously granted by the
Company to you that remain outstanding and unexercised, if applicable, as of the
Transition Date (collectively, the “Equity Awards”). The Equity Awards will
continue to vest during the Transition Period in accordance with their
respective terms. During the Transition Period, you will not be eligible to be
granted any additional stock options, restricted stock units, performance stock
units or other equity or equity-based awards.

2. Separation.

(a) Resignations. On the Separation Date, you will be deemed to resign your
position as Senior Vice President and from any and all (i) officer positions you
hold with the Company or any of its Affiliates (as defined below); (ii)
memberships you hold on any boards of directors, boards of managers or other
governing boards or bodies of the Company or any of its Affiliates; and
(iii) memberships you hold on any of the committees of any such boards or
bodies. For purposes of this Agreement, “Affiliates” means all persons and
entities directly or indirectly controlling, controlled by or under common
control with the Company.

(b) Final Compensation. You will receive, on or as soon as reasonably
practicable following the Separation Date, (i) your base salary for the final
payroll period of your employment, through the Separation Date;
(ii) compensation at the rate of your base salary for any vacation time earned
but not used as of the Separation Date; and (iii) reimbursement, in accordance
with Section 1(c) hereof, for business expenses incurred by you but not yet paid
to you as of the Separation Date; provided that you submit all expenses and
supporting documentation required within sixty (60) days of the Separation Date;
and provided further that such expenses are reimbursable under Company policies
as then in effect.

(c) Employee Benefits. Except for any right you may have to continue
participation in the Company’s group health, dental and vision plans under
applicable law, which will be communicated to you under separate cover, or as
set forth in Section 3(b) hereof, your participation in all employee benefit
plans and programs of the Company will terminate as of the Separation Date in
accordance with the terms of those plans and programs. Nothing in this Agreement
will affect any vested rights you may have as of the Separation Date under the
Company’s benefit plans and programs. For the avoidance of doubt, if you remain
employed by the Company through December 31, 2017, you will remain eligible to
be paid an annual bonus under the Company’s Management Incentive Plan for fiscal
year 2017 based on actual performance. Any bonus will be paid to you at the time
annual bonuses are paid to employees of the Company, subject to your meeting in
full your obligations hereunder, including, without limitation, your execution
and non-revocation of a release of claims in the form attached as Exhibit B to
this Agreement (the “Release”) within the time period specified therein and your
continued compliance with Section 5 hereof.



--------------------------------------------------------------------------------

3. Severance Benefits. In consideration of your acceptance of this Agreement and
subject to your meeting in full your obligations hereunder, including, without
limitation, your execution and non-revocation of the Release within the time
period specified therein and your continued compliance with Section 5 hereof,
and provided that your employment was not terminated voluntarily by you prior to
December 31, 2017 or by the Company for Cause, the Company will provide you with
the severance benefits set forth below. For the avoidance of doubt, if you
voluntarily terminate your employment with the Company prior to December 31,
2017 or your employment is terminated by the Company for Cause, you will
immediately forfeit the right to the severance benefits set forth in this
Section 3 and any annual bonus for fiscal year 2017 as contemplated by the last
two sentences of Section 2(c) above with no consideration due to you.

(a) Base Salary Continuation. The Company will continue to pay you your base
salary, at your final rate of $355,350 per year, for a period of twelve
(12) months following the Separation Date. Payments will be made in the form of
salary continuation in accordance with the Company’s regular payroll practices
and will begin on the Company’s next regular payroll date following the
effective date of the Release, with the first such salary continuation payment
to include all payments that would have been paid on the regular payroll dates
of the Company following the Separation Date but prior to such first salary
continuation payment. Should you become deceased before all payments have been
made to you, all payments shall be made to your estate.

(b) Benefits Continuation. If you timely elect to continue coverage in the
Company’s group health, dental and vision plans under applicable law, the
Company will pay an amount equal to the employer portion of the premiums for
such coverage for you, your spouse and dependents on your behalf directly to the
administrator(s) of such plans, which amount shall be taxable to you, until the
earlier of (i) twelve months following the Separation Date or (ii) the date that
you receive comparable health, dental and vision insurance coverage from a
subsequent employer or otherwise; provided that if such continued participation
or provision of benefits is not permissible under the terms and conditions of
the applicable plan or applicable law, or would result in additional taxes or
penalties to the Company, the Company may, in its discretion, pay to you the
amount in cash that it would have paid toward your applicable premiums (on an
after-tax basis), which amounts will be paid, if at all, in substantially equal
installments on the same schedule or remaining schedule as the base salary
continuation payments set forth in Section 3(a) above. Following the end of the
continuation coverage period, you may participate in the Company’s retiree
health continuation program, a copy of which has been provided to you, or such
other Company health, dental and vision insurance programs for which you are
eligible in accordance with the terms of the applicable program.

(c) Equity Awards. Notwithstanding any contrary provisions of the Company’s
Amended and Restated 1994 Stock Option Plan, Second Amended and Restated 1996
Long-Term Performance Incentive Plan, 2003 Equity Incentive Plan, or 2012 Equity
Incentive Plan or any equity incentive agreements entered into between the
Company and you pursuant to such plans or otherwise (collectively, the “Equity
Agreements”), the stock options and restricted stock units (but not, for the
avoidance of doubt, any performance stock units) held by you as of the
Separation Date will become vested and, if applicable, exercisable as of the
Separation Date, in each case, as to the number of shares subject to such Equity
Awards that are listed as eligible to



--------------------------------------------------------------------------------

accelerate on Exhibit A attached hereto (inclusive of any shares that become
vested in accordance with their terms during the Transition Period); provided
that no restricted stock units that become vested in accordance with this
Section 3(c) will be settled, and no such stock options may be exercised, prior
to the effective date of the Release. For the avoidance of doubt, to the extent
any shares underlying Equity Awards become vested and, if applicable,
exercisable during the Transition Period in accordance with their terms, that
number of shares shall not accelerate on the Separation Date. Except as set
forth in this Section 3(c), all Equity Awards held by you, to the extent not
vested on the Separation Date, will be forfeited on the Separation Date for no
consideration due to you. All Equity Awards that are vested and unexercised, if
applicable, as of the Separation Date will continue to be subject to the terms
and conditions of the applicable Equity Agreements, including the settlement and
post termination of employment exercise provisions thereof, and, for the
avoidance of doubt, a termination of employment entitling you to the payments
and benefits set forth in this Section 3 shall be treated as a “retirement” for
purposes of such Equity Agreements, meaning that you will have until the day
immediately preceding the first anniversary of the Separation Date to exercise
all of your vested stock options.

(d) Subject to the Company’s reimbursement procedures and practices referenced
in Section 1(c) above, the Company will pay or reimburse you for all reasonable
expenses incurred by you in connection with your attendance at the National
Sales and Service Managers (NSSM) meeting in India scheduled to occur in January
2018 to the same extent such expenses would be paid or reimbursed if you
remained employed by the Company as an executive on the date of such meeting.
You shall submit all such expenses and supporting documentation required within
sixty (60) days of the date of the NSSM meeting and, to the extent that such
expenses are reimbursable under Company policies then in effect, the Company
shall reimburse you for such expenses within sixty (60) days following the date
they are so submitted to the Company.

(e) No Additional Payments or Benefits. Except as expressly set forth in
Section 2 above or in this Section 3, you will not be entitled to any payments
or benefits following the Separation Date.

4. Withholding. All payments made under this Agreement will be subject to
withholding for tax or any other amounts required to be withheld by the Company
or any of its Affiliates under applicable law, which amounts may be withheld in
the discretion of the Company or any of its Affiliates from any amounts payable
under this Agreement.

5. Confidential Information and Restricted Activities.

(a) Confidential Information. During the course of your employment with the
Company, you may learn or have learned of Confidential Information, as defined
below, and you may develop or have developed Confidential Information on behalf
of the Company and its Affiliates. You agree that you will not use or disclose
to any person, entity or organization or otherwise (except as required by
applicable law or for the proper performance of your regular duties and
responsibilities for the Company) any Confidential Information obtained by you
incident to your employment or any other association with the Company or any of
its Affiliates. You agree that this restriction shall continue to apply after
the Separation Date, regardless of the reason your employment terminates.
Nothing in this Agreement limits, restricts or in any other



--------------------------------------------------------------------------------

way affects your communicating with any governmental agency or entity, or
communicating with any official or staff person of a governmental agency or
entity, concerning matters relevant to the governmental agency or entity. You
cannot be held criminally or civilly liable under any federal or state trade
secret law for disclosing a trade secret (i) in confidence to a federal, state,
or local government official, either directly or indirectly, or to an attorney,
solely for the purpose of reporting or investigating a suspected violation of
law, or (ii) in a complaint or other document filed under seal in a lawsuit or
other proceeding. Notwithstanding this immunity from liability, you may be held
liable if you unlawfully access trade secrets by unauthorized means. For
purposes of this Agreement, “Confidential Information” means any and all
information of the Company and any of its Affiliates that is not generally
available to the public. Confidential Information also includes any information
received by the Company or any of its Affiliates from any person with any
understanding, express or implied, that it will not be disclosed. Confidential
Information does not include information that enters the public domain, other
than through your breach of your obligations under this Agreement.

(b) Protection of Documents. All documents, records and files, in any media of
whatever kind and description, relating to the business, present or otherwise,
of the Company or any of its Affiliates, and any copies, in whole or in part,
thereof (the “Documents”), whether or not prepared by you, shall be the sole and
exclusive property of the Company. You agree to safeguard all Documents and to
surrender to the Company, on or before the Separation Date or at such earlier
time or times as the Company or its designee may specify, all Documents then in
your possession or control. You also agree to disclose to the Company, on or
before the Separation Date or at such earlier time or times as the Company or
its designee may specify, all passwords necessary or desirable to obtain access
to, or that would assist in obtaining access to, any information which you have
password protected on any computer equipment, network or system of the Company
or any of its Affiliates. If you are entitled to receive the severance payments
and benefits set forth in Section 3 hereof, and provided that you surrender such
items to the Company on or prior to the Separation Date to permit the Company to
remove any information relating to the Company and any of its Affiliates
contained thereon, as determined in the reasonable discretion of the Company,
you will be entitled to retain the cellular phone, laptop and iPad currently in
your possession following the Separation Date.

(c) Restricted Activities.

(i) From the Transition Date until December 31, 2018 (such period, the
“Restricted Period”), you shall not, directly or indirectly, whether as owner,
partner, investor, consultant, agent, employee, co-venturer, board member or
otherwise, provide services to any of the following competitors of the Company,
or any of their respective subsidiaries or affiliates: Agilent Technologies,
Inc., Thermo Fisher Scientific, Inc., Shimadzu Corporation, PerkinElmer, Inc.,
AB Sciex, LLC, Bruker Corporation, Mettler-Toledo International, Inc., Bio-Rad
Laboratories, Inc., Danaher Corporation, Becton Dickinson and Company or Hitachi
High-Technologies Corporation (the “Restricted Companies”). Specifically, but
without limiting the foregoing, you agree not to work or provide services, in
any capacity, whether as an employee, independent contractor, member of a board
of directors or board of managers or similar body, or otherwise, whether with or
without compensation, to any of the Restricted Companies. You agree that the
foregoing restrictions on your activities during and after your employment are
necessary to protect the good will, Confidential Information, trade secrets and
other legitimate interests of the Company and its Affiliates.



--------------------------------------------------------------------------------

(ii) During the Restricted Period, you shall not, directly or indirectly,
(a) solicit or encourage any customer, client, distributor or supplier of the
Company or any of its Affiliates to terminate or diminish its relationship with
them; or (b) seek to persuade any such customer, client, distributor or supplier
of the Company or any of its Affiliates to conduct with anyone else any business
or activity which such customer, client, advertiser, distributor or supplier
conducts or could conduct with the Company or any of its Affiliates.

(iii) During the Restricted Period, you shall not, directly or indirectly,
(a) hire or engage, or solicit for hiring or engagement, any employee of the
Company or any of its Affiliates or seek to persuade any such employee to
discontinue employment or (b) solicit or encourage any independent contractor
providing services to the Company or any of its Affiliates to terminate or
diminish its relationship with any of them. For the purposes of this Agreement,
an “employee” or an “independent contractor” of the Company or any of its
Affiliates is any person who was such at any time within the preceding twelve
(12)-month period immediately preceding the activity restricted by this
Section 5(c)(iii).

(iv) Subject to the fourth, fifth and sixth sentences of Section 5(a) of this
Agreement, you shall not, directly or indirectly, disparage or criticize the
Company or any of its Affiliates, or any of their respective businesses,
directors, management, products or services. The Company shall direct the
members of its Executive Committee not to disparage or criticize you. The
parties agree that this restriction shall continue to apply after the Separation
Date, regardless of the reason your employment terminates.

(d) Assurances. In signing this Agreement, you give the Company assurance that
you have carefully read and considered all the terms and conditions of this
Agreement, including the restraints imposed on you under this Section 5. You
agree without reservation that these restraints are necessary for the reasonable
and proper protection of the Company and its Affiliates, and that each and every
one of the restraints is reasonable in respect to subject matter, length of time
and geographic area. You further agree that, were you to breach any of the
covenants contained in this Section 5, the damage to the Company and its
Affiliates would be irreparable. You therefore agree that the Company, in
addition to any other remedies available to it, shall be entitled to preliminary
and permanent injunctive relief against any breach or threatened breach by you
of any of those covenants, without having to post bond. So that the Company may
enjoy the full benefit of the covenants contained in this Section 5, you further
agree that the Restricted Period shall be tolled, and shall not run, during the
period of any breach by you of any of the covenants contained in this Section 5.
You and the Company further agree that, in the event that any provision of this
Section 5 is determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic area or too great a range of activities, that provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law. It is also agreed that each of the Company’s Affiliates shall have the
right to enforce all of your obligations to that Affiliate under this Agreement,
including without limitation pursuant to this Section 5. Finally, no claimed
breach of this Agreement or other violation of law attributed to the Company, or
change in the nature or scope of your employment relationship with the Company
or any of its Affiliates shall operate to excuse you from the performance of
your obligations under this Section 5.



--------------------------------------------------------------------------------

6. Release of Claims.

(a) In consideration for the payments and benefits provided to you under this
Agreement, and for other consideration, the receipt and sufficiency of which are
hereby acknowledged, on your own behalf and that of your heirs, executors,
administrators, beneficiaries, representatives, successors and assigns, and all
others connected with or claiming through you, you hereby release and forever
discharge the Company and its Affiliates, and all of their respective past,
present and future officers, directors, shareholders, employees, employee
benefits plans, administrators, trustees, agents, representatives, consultants,
successors and assigns, and all those connected with any of them, in their
official and individual capacities, from any and all causes of action, suits,
rights and claims, demands, damages and compensation of any kind and nature
whatsoever, whether at law or in equity, whether now known or unknown, suspected
or unsuspected, contingent or otherwise, which you now have or ever have had
against the Released Parties, or any of them, in any way related to, connected
with or arising out of your employment and/or other relationship with the
Company or any of its Affiliates through the date hereof, including pursuant to
any federal, state or local law, regulation, or other requirement, and you
hereby waive all such claims.

(b) In signing this Agreement, you give the Company and its Affiliates assurance
that you have signed it voluntarily and with a full understanding of its terms;
that you have had sufficient opportunity before signing this Agreement to
consider its terms and to consult with your family, legal and tax advisors; and
that you have not relied on any promises or representations, express or implied,
that are not set forth expressly in this Agreement.

(c) Notwithstanding the foregoing, this release does not include and will not
preclude: (a) claims and rights under any disability insurance policy/plan of
the Company pursuant to the terms of such policy/plan; (b) rights to vested
benefits under any applicable retirement and/or pension plans of the Company;
(c) claims for unemployment compensation (which the Company will not contest);
(d) rights to defense, indemnification and/or contribution from the Company for
actions taken by you in the course and scope of your employment with the Company
and its parents, subsidiaries and/or affiliates, in each case, under the
Company’s director’s and officer’s liability insurance policy in accordance with
its terms or right to reimbursement of expenses by the Company to which you
would otherwise be entitled to under, without limitation, any charter document,
bylaws or Company insurance policy or by statute or common law; (e) rights under
the Change of Control Severance Agreement; and/or (f) rights under the Equity
Agreements.

7. Section 409A.

(a) This Agreement and the payments and benefits provided hereunder are intended
to be exempt from, or comply with, the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and shall be construed
consistently with that intent. Notwithstanding the foregoing, in no event shall
the Company have any liability relating to the failure or alleged failure of any
payment or benefit under this Agreement to be exempt from, or comply with, the
requirements of such Section 409A. Each payment made under this Agreement shall
be treated as a separate payment and the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments.



--------------------------------------------------------------------------------

(b) Any reimbursement for expenses payable to you hereunder that would
constitute nonqualified deferred compensation subject to Section 409A of the
Code shall be subject to the following additional rules: (i) no reimbursement of
any such expense shall affect your right to reimbursement of any such expense in
any other taxable year; (ii) reimbursement of the expense shall be made, if at
all, promptly, but not later than the end of the calendar year following the
calendar year in which the expense was incurred; and (iii) the right to
reimbursement shall not be subject to liquidation or exchange for any other
benefit.

(c) If you are a “specified employee” (as defined below) at the time of your
“separation from service” (as defined below), any payments or benefits that are
payable under this Agreement or otherwise on account of your separation from
service that would (but for this provision) be payable within six (6) months
following the date of such separation from service, shall instead be paid on the
next business day following the expiration of such six (6)-month period or, if
earlier, upon your death; except (i) to the extent of amounts that do not
constitute a deferral of compensation within the meaning of Section 1.409A-1(b)
of the Treasury Regulations (including without limitation by reason of the safe
harbor set forth in Section 1.409A-l(b)(9)(iii), as determined by the Company in
its reasonable good faith discretion); (ii) benefits which qualify as excepted
welfare benefits pursuant to Section 1.409A-l(a)(5) of the Treasury Regulations;
or (iii) other amounts or benefits that are not subject to the requirements of
Section 409A of the Code.

(d) For purposes of this Agreement, the term “separation from service” shall
have the meaning set forth in Section 1.409A-l(h) of the Treasury Regulations
(after giving effect to the presumptions contained therein), and the term
“specified employee” means an individual determined by the Company to be a
specified employee under Section 1.409A-l(i) of the Treasury Regulations.

8. Miscellaneous. This Agreement constitutes the entire agreement between you
and the Company, and replaces all prior and contemporaneous agreements, whether
written or oral, with respect to the subject matter of this Agreement and all
related matters. For the avoidance of doubt, the Change of Control Severance
Agreement will remain in full force and effect in accordance with its terms;
provided, however, that any amounts paid pursuant to Section 3 of this Agreement
shall offset the amounts, if any, that become payable under the Change of
Control Severance Agreement following the date hereof. This Agreement may not be
amended and no breach will be deemed waived unless agreed to in a signed writing
by you and an authorized officer of the Company. The headings and captions in
this Agreement are for convenience only and in no way define or describe the
scope or content of any provision of this Agreement. This is a Massachusetts
contract and shall be governed and construed in accordance with the laws of the
Commonwealth of Massachusetts, without regard to any conflict of laws principles
that would result in the application of the laws of another jurisdiction. Each
party agrees to submit to the exclusive jurisdiction of the courts of the
Commonwealth of Massachusetts in connection with any dispute arising out of this
Agreement. This Agreement may be executed in separate counterparts (including by
electronically delivered .pdf files or copies of manually signed signature
pages), each of which will be deemed to be an original and all of which taken
together will constitute one and the same agreement.



--------------------------------------------------------------------------------

If the foregoing is acceptable to you, please sign this letter in the space
provided and return it to the Company. The enclosed copy of this letter, which
you should also sign and date, is for your records.

 

Sincerely,

WATERS CORPORATION

By:  

/s/ Christopher J. O’Connell

  Christopher J. O’Connell   President and Chief Executive Officer



--------------------------------------------------------------------------------

Accepted and agreed:

 

LOGO [g435252dsp47.jpg]

Rohit Khanna

Date: July 21, 2017



--------------------------------------------------------------------------------

Exhibit A

Equity Awards

 

Type of

Equity

Award

  

Grant Date

  

Exercise

Price Per

Share

  

:Number of

Shares

Vested as of
Transition Date

  

Number of

Shares

Unvested as of
Transition Date

  

Number of

Shares

Eligible to

Accelerate1

Stock Option

   12/09/2016    $139.51    0    18,787    7,514

Stock Option

   02/10/2016    $117.68    2,623    10,496    5,248

Stock Option

   12/09/2015    $128.93    4,690    18,764    9,382

Stock Option

   12/11/2014    $113.36    10,000    15,000    10,000

Stock Option

   12/06/2013    $98.21    9,600    6,400    6,400

Stock Option

   12/11/2012    $87.06    18,400    4,600    4,600

Restricted Stock Units

   12/6/2013    N/A    N/A    4,073    4,073

Performance Stock Units

   12/9/2016    N/A    N/A    2,150    0

 

1  Inclusive of the portion of the award that is scheduled to vest during the
Transition Period. For the avoidance of doubt, to the extent any shares
underlying the awards set forth in the table vest during the Transition Period,
such shares shall not accelerate on the Separation Date.



--------------------------------------------------------------------------------

Exhibit B

Release

For and in consideration of certain benefits to be provided to me under the
letter agreement, dated July 21, 2017 (the “Agreement”), between me and Waters
Corporation (the “Company”), which are conditioned on my signing this General
Release and Waiver of Claims (this “Release of Claims”), and to which I am not
otherwise entitled, and other good and valuable consideration, the receipt and
sufficiency of which I hereby acknowledge, on my own behalf and on behalf of my
heirs, executors, administrators, beneficiaries, representatives, successors and
assigns, and all others connected with or claiming through me, I hereby release
and forever discharge the Company and its affiliates, and all of their
respective past, present and future officers, directors, shareholders,
employees, employee benefits plans, administrators, trustees, agents,
representatives, consultants, successors and assigns, and all those connected
with any of them, in their official and individual capacities (collectively, the
“Released Parties”), from any and all causes of action, suits, rights and
claims, demands, damages and compensation of any kind and nature whatsoever,
whether at law or in equity, whether now known or unknown, suspected or
unsuspected, contingent or otherwise, which I now have or ever have had against
the Released Parties, or any of them, in any way related to, connected with or
arising out of my employment and/or other relationship with the Company or any
of its affiliates or the termination thereof, including under or pursuant to
Title VII of the Civil Rights Act, the Americans With Disabilities Act, the
Family and Medical Leave Act, the Age Discrimination in Employment Act (as
amended by the Older Workers Benefit Protection Act), the Employee Retirement
Income Security Act, the wage and hour, wage payment and fair employment
practices laws of the state or states in which I have provided services to the
Company (each, as amended from time to time) and/or any other federal, state or
local law, regulation, or other requirement (collectively, the “Claims”) through
the date that I sign this Release of Claims, and I hereby waive all such Claims.

I understand that nothing contained in this Release of Claims shall be construed
to prohibit me from filing a charge with or participating in any investigation
or proceeding conducted by the federal Equal Employment Opportunity Commission
or a comparable state or local agency, provided, however, that I hereby agree to
waive my right to recover monetary damages or other individual relief in any
charge, complaint or lawsuit filed by me or by anyone else on my behalf. I
further understand that nothing contained in this Release of Claims shall be
construed to limit, restrict or in any other way affect my communicating with
any governmental agency or entity, or communicating with any official or staff
person of a governmental agency or entity, concerning matters relevant to the
governmental agency or entity.

I acknowledge that I will continue to be bound by my obligations under the
Agreement that survive the termination of my employment by the terms thereof or
by necessary implication, including without limitation my confidentiality,
non-competition, non-solicitation and non-disparagement obligations set forth
therein (all of the foregoing obligations, the “Continuing Obligations”). I
further acknowledge that the obligation of the Company to make payments or
provide benefits to me or on my behalf under last two sentences of Section 2(c)
and Section 3 of the Agreement, and my right to retain the same, are expressly
conditioned upon my continued full performance of my obligations hereunder and
ofthe Continuing Obligations.



--------------------------------------------------------------------------------

I understand that nothing contained in this Release of Claims will adversely
affect my rights to enforce the terms of the Agreement, and shall not adversely
affect my rights to any defense, indemnification, contribution and/or coverage
under the Company’s director’s and officer’s liability insurance policy in
accordance with its terms or right to reimbursement of expenses by the Company
to which I would otherwise be entitled to under, without limitation, any charter
document, bylaws or Company insurance policy or by statute or common law, by
reason of services I rendered for the Company or any of its subsidiaries as an
officer and/or an employee thereof. Further, this release does not include and
will not preclude: (a) claims and rights under any disability insurance
policy/plan of the Company pursuant to the terms of such policy/plan; (b) rights
to vested benefits under any applicable retirement and/or pension plans of the
Company; and/or (c) claims for unemployment compensation (which the Company will
not contest); (d) rights under the Change of Control Severance Agreement and/or
(e) rights under the Equity Agreements.

I acknowledge that this Release of Claims creates legally binding obligations,
and that the Company has advised me to consult an attorney before signing it. I
understand that I cannot sign this Release of Claims until the date my
employment with the Company terminates. In signing this Release of Claims, I
give the Company assurance that I have signed it voluntarily and with a full
understanding of its terms; that I have had sufficient opportunity of not less
than [twenty-one (21)/forty-five (45)f days before signing this Release of
Claims to consider its terms and to consult with an attorney, if I wished to do
so; and that I have not relied on any promises or representations, express or
implied, that are not set forth expressly in this Release of Claims. I
understand that I will have seven (7) days after signing this Release of Claims
to revoke my signature, and that, if I intend to revoke my signature, I must do
so in writing addressed and delivered to the General Counsel of the Company
prior to the end of the seven (7)-day revocation period. I understand that this
Release of Claims will become effective upon the eighth (81h) day following the
date that I sign it, provided that I do not revoke my acceptance in accordance
with the immediately preceding sentence.

 

2  Consideration period to be determined by the Company at the time of
separation.



--------------------------------------------------------------------------------

Accepted and agreed: Signature:   LOGO [g435252dsp47.jpg]   Rohit Khanna Date:
July 21, 2017

Agreed and acknowledged by:

 

Waters Corporation By:  

/s/ Mark T. Beaudouin

Name:   Mark T. Beaudouin Title:   General Counsel